Citation Nr: 0030478	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of frozen 
feet.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO denied entitlement to service 
connection for PTSD and residuals of frozen feet.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 1998, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to service connection for frozen 
feet is addressed in the remand portion of this decision. 


FINDINGS OF FACT

1.  Correspondence from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) verifies that the 
veteran's unit was involved in combat operations.

2.  The veteran's record of service (DD-214) shows his 
decorations include a United Nations Medal with 5 Battle 
Stars.

3.  VA has diagnosed PTSD based on current symptomatology and 
stressors recounted by the veteran on examination.



CONCLUSION OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 U.S.C.A. § 5103A(b)(1), (2), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.
(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.

38 U.S.C.A. § 5103A(c), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

As amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. § 5107, now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).

Despite numerous attempts, VA has not been able to obtain the 
veteran's complete service medical records.  In the absence 
of the service medical records, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the weight to be given the veteran's evidence.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

In order to establish service connection for PTSD, there must 
be medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  3.304(f) (2000).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, the 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed inservice stressor.  Gaines 
v. West, at 357; 38 C.F.R. § 3.304(f).

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) in Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth 
the foundation for the framework now established by the case 
law for establishing the presence of a recognizable stressor, 
which is the essential prerequisite to support the diagnosis 
of PTSD.  The Court noted that the evidence necessary to 
establish the existence of the recognizable stressor during 
service will vary depending on whether or not the veteran was 
"engaged in combat with the enemy" under 38 U.S.C.A. § 
1154(b) (West 1991) and 38 C.F.R. § 3.304.

VA's General Counsel has held that the phrase "engaged in 
combat with the enemy" requires that the veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).

The General Counsel went on to hold that a determination as 
to whether a veteran engaged in combat with the enemy must be 
based on consideration of all evidence of record in each 
case.  In many cases, no single item of evidence will be 
determinative of the issue, and it will be necessary to 
evaluate the evidence for and against the assertion that the 
veteran engaged in combat.  Specifically, VA will have to 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence and to apply the benefit- 
of-the-doubt standard if the evidence is in equipoise.

The General Counsel found that nothing in 38 U.S.C.A. § 
1154(b) or other applicable statutes or regulations purports 
to limit the types of evidence that may be used to support a 
finding that a veteran engaged in combat with the enemy.  

Accordingly, a determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  The term "probative" refers to the tendency 
of the evidence, if believed, to establish the fact at issue.  
As a general matter, however, we believe that a statement 
that the veteran engaged in a particular "operation" or 
"campaign" often would not, in itself, establish that the 
veteran engaged in combat.

In the absence of a finding that the veteran engaged in 
combat with the enemy, service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); 38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  The Court 
held that 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304, 
contemplates evidence establishing a stressor while the 
veteran engaged in combat with the enemy.  See Hayes v. 
Brown, 5 Vet. App. 60 lay (1993).

The Court has stated that "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from post-traumatic 
stress disorder does not mean the [Board is] required to 
grant service connection for post-traumatic stress disorder."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Factual Background

The veteran's record of service (DD-214), shows his 
decorations include a United Nations Medal with 5 Battle 
Stars, and a Republic of Korea President Unit Citation.

VA outpatient treatment records dated in August 1993 show 
that the veteran was seen in the mental health clinic.  The 
diagnoses were grief reaction and rule out dysthymia.  The 
veteran was seen again in November 1993, the diagnosis was 
rule out depression.  

VA hospitalization report dated in August 1996 shows that the 
veteran was admitted and diagnosed with major depression and 
bereavement.  

VA outpatient treatment records dated in March 1997 show that 
the veteran was seen with complaints of depression.  

The veteran was accorded a VA PTSD examination in May 1997.  
At that time, his chief complaint was depression.  He 
reported that he was attending a PTSD program.  The veteran 
reported that he served in combat in Korea from 1951 to 1953.  
He reported that there was no history of psychiatric 
treatment during service.  

He reported the following stressors; the issuance of rifles 
without ammunition. constant sniper attacks, his killing of 
two enemy soldiers following a compound hit, witnessing 
fellow prisoners with festering wounds and missing arms and 
legs, and witnessing the beating death of a Korean child.  

The veteran's reported symptomatology included, intrusive 
thoughts, flashbacks, nightmares.  He reported that he began 
to have intrusive thoughts in 1993.  He reported problems 
with anger and irritability.  

He reported that he began to experience serious feelings of 
depression in July 1993.  At that time, his spouse died of 
cancer, he was diagnosed with diabetic neuropathy, and he 
lost his job.  He reported that the culmination of the all of 
the events made him severely depressed.  He reported suicidal 
ideation.  He reported difficulty sleeping with a good 
portion due to his diabetic neuropathy.  He reported no 
interest in activities and that preferred to be alone.  

He reported that he last worked in January 1995, at which 
time he was fired due to his concentration difficulty.  He 
also reported that he had few friends and no interest in 
establishing friendships.  He reported that he was an 
alcoholic.  

On mental status examination his immediate and remote memory 
were intact.  His recent memory was impaired.  He was 
oriented in all spheres.  His speech was described as normal.  
His thought process production was spontaneous.  His thoughts 
were goal directed and logical.  There was no evidence of 
suicidal or homicidal ideation.  There was no evidence of 
delusions, ideas of reference, or feelings of unreality.  
There was evidence of impaired concentration.  His mood was 
described as mildly depressed.  Judgment and insight were 
intact.  The diagnoses were Axis I- major depressive 
disorder, recurrent and PTSD, chronic; Axis II- no diagnosis; 
Axis III- residuals from frozen feet and diabetic neuropathy; 
Axis IV- Stressors: financial, social isolation, 
unemployment, combat experiences; and Axis V- Global 
assessment of functioning, (GAF) 55. 

The veteran was accorded a personal hearing before a Hearing 
Officer at the RO in January 1998.  At that time, he 
testified that that during his tour of duty in Korea he 
witnessed two people die, and that he killed one individual.  

The veteran testified that he was fearful when he performed 
guard duty.  He testified that he suffered night sweats and 
night sweats which he believed were related to his 
experiences in Korea.  


Analysis

The relevant evidence pertaining to the issue consists of 
reports of psychiatric treatment and evaluation of the 
veteran and his statements.  The RO has requested 
verification of stressors from the USASCRUR, which forwarded 
the veteran's unit history.  Accordingly, to the extent 
possible, VA has fulfilled its obligation to assist the 
veteran in the development of the facts of the case.

The RO denied the veteran's claim because his claimed in-
service stressors had not been corroborated by credible 
supporting evidence.  Review of the veteran's claims folder 
reveals that he was attached to the 712th Transportation 
Battalion, which provided services in support of combat 
operations.  The veteran claims that the stressors that 
precipitated his PTSD were his experiences in Korea.  He 
stated that he witnessed festering wounds and transported 
dead bodies.  He also stated that he witnessed the beating 
death of a Korean child.  Additionally, he reported that the 
unit came under sniper fire.  

The RO requested supporting evidence of the claimed stressors 
from the USASCRUR.  USASCRUR provided a copy of the unit 
history of 712th Transportation Battalion.  The history 
documents the unit's mission, activities, areas of operation 
which included Yongdungpo, and involvement in combat 
operations.  The history reveals that the unit underwent a 
serious guerilla attack during "Operation Home Coming," and 
many lives were lost, both Korean and GI.  The unit 
established a hospital rail bus that pick up wounded 
personnel.  It was noted that "Operation Glory, " consisted 
of exchange of war dead and transportation of over 14,000 
dead bodies.  The unit provided train service whereby 
causalities were picked up very close to the battle line.  

While the information provided by USASCRUR does not confirm 
the veteran's stressors in full, such evidence is not 
required for a grant of service connection for PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that corroborating evidence of a claimed stressor 
need not confirm that stressor in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 310 (1997).

The record in this case contains a diagnosis of PTSD, 
corroborating evidence of claimed inservice stressors, and a 
competent opinion linking the stressors to the diagnosis.  
All of the requirements for a grant of service connection 
under the provisions of 38 C.F.R. § 3.304(f).

The Board is of the opinion that the evidence in this case is 
in relative equipoise. Resolving reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
is warranted for PTSD.  See 38 U.S.C.A. §5107(b); 38 C.F.R. 
§§ 3.102, 3.304(f), 3.310(a) (1997); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1999) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the May 1997 VA examination report 
indicated that the veteran had residuals of frozen feet that 
were related to service.  However, the vascular consultation 
report accompanying that report showed no evidence of 
frostbite residual.  Moreover, the June 1998 VA vascular 
examination revealed no residuals noted on the vascular lab 
or physical examination. 

In view of the foregoing, it is the opinion of the Board that 
further development is necessary. 

This case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of residuals of 
frozen feet.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination by a peripheral vascular 
specialist or other appropriate available 
specialist for the purpose of 
ascertaining whether the veteran has 
residuals of frozen feet, and if so, 
their etiology.  The claims file and a 
separate copy of this remand must be 
provided to the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner must be requested to express 
an opinion as to whether it is at least 
as likely as not that residual of frozen 
feet, if found on examination, are of 
service origin, and if not so, what is 
the most likely etiology.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of 
frozen feet.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claim..  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


